DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are many antecedent basis issues, overlapping claim elements, and confusing recitations throughout the claims. Many of these issues are detailed below, however, applicant is required to review the claims and correct any additional outstanding antecedent basis and inconsistent claim language throughout the claims. 
Claim 1 line 5 recites “a first indirect portion,” listed as item 158 in the specification, tilts the head portion left and right. However, item 158 is shown in fig. 1 as an element that would tilt the head forward and backward, not left and right. Therefore, this limitation is confusing and indefinite. Appropriate correction / clarification is required. 
Claim 1 lines 7-10 are generally confusing. First, this section recites “a second joint portion,” however, no “first” joint portion was previously claimed. Second, this section reictes that “one” of the leg potions, but then recites “on the rear left and rear right.” It is unclear if this claim was intended to claim two legs or not, and why two different locations for one leg portion are claimed. Third, this section then recites “the other.” This both lacks antecedent basis and is on clear. The other what? Appropriate correction is required.
Claim 2 recites “one of the leg portions.” It is unclear if this is intended to be “the one of the leg potions” that was previously claimed, or “another one of the leg portions” or “each of the leg portions.” Appropriate correction is required. 
Claim 2 also recites “the leg portion,” but it is unclear which leg potion is being referenced, since, the claims previously recite “a front left, a front right, a rear left, and a rear right,” as well as “one of the leg portions.” Later claims also recite “the leg portion,” which is unclear and lacks proper antecedent basis. Appropriate correction is required. 
Claim 4 lines 6 recites “are provided in one arm constituting the leg portion.” It is unclear what this is intended to mean. Appropriate correction is required. 
Claim 7 recites “a tip of each of the ears rotates in a front-rear direction,” but then claim 8 recites “opens left right while rotating forward and backward.” These recitations are inconsistent and confusing. Presumably “forward and backward” was intended to be “the front-rear direction.” Appropriate correction is required. 
Claim 18 recites “a plurality of components divided in a left-right direction.” This is generally confusing. It is unclear what, structurally, this is intended to mean. Any components could be “divided in a left-right direction.” Appropriate correction is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Horinouchi (US PGPub. No. 2013/0206488 A1).
In Reference to Claims 1 and 4-6 
Horinouchi teaches (Claim 1) A robot device comprising: a head portion (item 40, fig. 1) coupled to a trunk (items 10 / 20 / 30, fig. 1); four leg portions on a front left, a front right, a rear left, and a rear right coupled to the trunk (items 50, fig. 1, paragraph 0056); a first indirect portion that tilts the head portion left and right (item 41, fig. 1, and paragraph 0052); and a second joint portion that rotates, with respect to the trunk, one of the leg portions on the rear left and the rear right to a front side, and the other to a rear side (items 53, fig. 1, and paragraph 0055);
(Claim 4) wherein each of the leg portions includes a plurality of rotating shafts (shafts of items 73 and 74, fig. 5; paragraph 0063), and two of the rotating shafts provided in a coupling portion between the trunk and the leg portion (item 75, fig. 5) and one of the rotating shafts located immediately below the coupling portion are provided in one arm constituting the leg portion (item 74, fig. 5; also see paragraph 0093);
(Claim 5) wherein each of the leg portions includes a plurality of joint portions (items 73, 74, 76, fig. 5), any one of the joint portions is connected with another one of the joint portions via a link (items 71, 72, 75, 77, fig. 5), and the another one of the joint portions moves in conjunction with the any one of the joint portions by receiving a driving force of the any one of the joint portions (paragraph 0089);
(Claim 6) wherein the any one of the joint portions is a joint portion corresponding to a knee (item 74, fig. 6), and the another one of the joint portions is an indirect portion corresponding to an ankle (item 76, fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Bills (US PGPub No. 2018/0236367 A1).
In Reference to Claim 2
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches (Claim 2) wherein a coupling portion between the trunk and one of the leg portions is provided with two rotating shafts that rotate the leg portion in a front-rear direction and a left- right direction (fig. 5, paragraph 0055 and 0089), [];
	(Claim 3) wherein an exterior of the leg portion is provided with grooves that avoid, when one of the two rotating shafts is driven, the rotating shaft from interfering with the other of the two rotating shafts (grooves in top and bottom of item 71 that provide space for items 73 and it’s shaft and item 74 and it’s shaft to rotate without interfering), [].
	Horinouchi fails to teach the shafts housed in one box of claim 2 and a cover for the groove of claim 3. 
 	Bills teaches (Claim 2) two rotating shafts are housed in one box (items 112, fig. 1);
	(Claim 3) cover[] that cover [a] groove (item 206, fig. 4, covers grooves that shafts are mounted in).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motorized device of Horinouchi with the feature of two shafts housed in one box and a cover as taught by the motorized device of Bills for the purpose of providing a smaller and compact unit design as taught by Bills (background), making the device simpler, lighter, more aesthetically pleasing, and more attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts and separation or integration of parts are obvious matters of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). And, that duplication of parts is an obvious matter of engineering design choice unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Merely housing the motors / shafts in one box and providing one or multiple covers do not appear to have any effect on the operation of the device and would not produce any new or unexpected results, therefore, these minor design elements are not patentable advances. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Maddocks et al. (US PGPub. No. 2006/0270312 A1).
In Reference to Claims 7-8
 	Horinouchi teaches all of claim 1 as taught above. 
Horinouchi further teaches (Claim 7) further comprising ears provided on the head portion (fig. 1, not separately labeled), [];
Horinouchi fails to teach rotating ears of claims 7 and 8. 
Maddocks et al. teaches (Claim 7) wherein a tip of each of the ears rotates in a front-rear direction (paragraph 0026);
(Claim 8) wherein the tip of each of the ears opens left and right while rotating forward and backward (paragraphs 0025 and 0026).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robot device of Horinouchi with the feature of ears that move in multiple directions as taught by the robot device of Maddocks for the purpose of providing additional and coordinated movements to the device, making the device more interesting and attractive to the users as taught by Maddocks (paragraphs 0002 and 0003). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Cameron et al. (US Patent No. 7,901,265).
In Reference to Claim 9
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches (Claim 9) further comprising a tail (fig. 1, item 31) [].
Horinouchi fails to teach the tail being rotationally driven of claim 9. 
Cameron teaches (Claim 9) a tail rotationally driven with respect to [a] trunk (item 226, fig. 2A, and column 7 lines 15-21).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the robot device of Horinouchi with the feature of a rotationally driven tail as taught by the robot device of Cameron for the purpose of adding a realistic appearance of a dog wagging it’s tail as taught by Cameron (column 7 lines 15-21), making the device more interesting and attractive to the users. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Filo (US Patent No. 6,462,498 B1).
In Reference to Claim 10
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches (Claim 10) further comprising a sensor that detects [input].
Horinouchi fails to teach a touch sensor of claim 10. 
Filo teaches a sensor detecting a user touching [a] trunk or [a] head portion (column 8 lines 36-48).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy robot device of Horinouchi with the feature of touch sensors as taught by the toy robot device of Filo for the purpose of providing additional inputs to the device, allowing for additional ways for a user to influence the behavior of the device as taught by Filo (column 8 lines 36-48), making the device more interesting and attractive to the users. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Heilbron (US PGPub. No. 2019/0221166 A1).
In Reference to Claims 11 and 12
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches (Claim 11) further comprising eyes on the head portion (fig. 1), [].
Horinouchi fails to teach display devices in the eyes of claims 11 and 12. 
Heilbron teaches (Claim 11) wherein each of [] eyes includes a display device (items 2 and 3, fig. 1B) and a lens arranged on an outer side than the display device (item 34, fig. 1B and paragraph 0052), and the display device is provided individually for each of both the eyes (fig 1B);
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll toy of Horinouchi with the feature of eye display devices as taught by the doll toy of Heilbron for the purpose of allowing the device to visually change expressions as taught by Heilbron (summary), making the device more realistic and lifelike, and more interesting and attractive to the users. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi in view of Heilbron, and further in view of Brudney (US Patent No. 3,286,394).
In Reference to Claim 12
 	The modified device of Horinouchi teaches all of claims 1 and 11 as discussed above. 
Horinouchi fails to teach the feature of claim 12. 
Brudney teaches (Claim 12) wherein [a] lens has different thicknesses at a position corresponding to a center of [a] display device and a position corresponding to a periphery of [a] display device (column 1 lines 27-34 and fig. 2). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll toy device of Horinouchi with the feature of a thickened eye lens as taught by the doll toy device of Brudney for the purpose of creating a more realistic eye look to the device as taught by Brudney (column 1 line 2 – column 2 line 2), making the device more lifelike, and more interesting and attractive to the users. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Hayashi (US PGPub. No. 2019/0181666 A1).
In Reference to Claim 13
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches a charging terminal / rechargeable batteries (paragraph 0085)
Horinouchi fails to teach the charging station of claim 13.
Hayashi teaches (Claim 13) a charging terminal electrically connected to a charging station (item 200/222, fig’s 1 and 5A, connects to charging terminal of item 100).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the battery powered robot device of Horinouchi with the feature of a charging station as taught by the battery powered robot device of Hayashi for the purpose of an easy and convenient way to recharge the device as taught by Hayashi (background and summary), making the device easier to use and more attractive to the users. 

Claims 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Chen (US PGPub. No. 2018/0108884 A1).
In Reference to Claims 14-16
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches further comprising a charging terminal / rechargeable batteries (paragraph 0085) [].
Horinouchi fails to teach the remaining features of claims 14-16. 
Chen teaches (Claim 14) a detachable battery (item 10, fig. 1);
(Claim 15) wherein the battery includes a first surface and a second surface opposite to the first surface, and rectangular recesses are formed at corresponding positions on the first surface and the second surface (fig. 1, recesses on side, not separately labeled);
(Claim 16) wherein the battery has a recess formed adjacent to a ridgeline where two surfaces are connected, and a standing wall is formed on the ridgeline by the recess (item 252, fig’s 2 and 3, and wall surrounding item 252). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the battery powered device of Horinouchi with the feature of a detachable battery with contours as taught by the battery powered device of Chen for the purpose of providing a battery that is easily removable and rechargeable as taught by Chen (paragraph 0022), making the device easier to use, more convenient, and more attractive to the users. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1) in view of Samo et al. (US Patent No. 9,636,602).
 In Reference to Claims 17-19
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches (Claim 18) wherein the frame includes a plurality of components divided in a left-right direction (left and right halves of items 10, 20, and 30, fig. 1, also note this limitation is unclear);
(Claim 19) wherein a plurality of circuit substrates is arranged on the frame (paragraphs 0075-0085 and fig. 4, circuits inherent to CPU, ROM, RAM, and for the working of all of the electronic components of the device). 
Horinouchi fails to teach the feature of claim 17. 
Samo teaches (Claim 17) further comprising a magnesium die-casting frame constituting the [body] (column 5 lines 29-48).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the toy device of Horinouchi with the feature of making the device of a die cast magnesium as taught by the toy device of Samo for the purpose of selecting a suitable and durable material for the device as taught by Samo (column 5 lines 29-48), making the device more reliable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Merely claiming a particular suitable known material to make the device of is an obvious matter of engineering design choice and not a patentable distinction. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Horinouchi (US PGPub. No. 2013/0206488 A1).
In Reference to Claim 20
Horinouchi teaches all of claim 1 as discussed above. 
Horinouchi further teaches (Claim 20) further comprising an arm that couples the trunk and the head portion (item 41, fig. 1), wherein wiring is provided [to] the arm (wiring inherent to operate the motors and to provide power from the motor to the battery).
Horinouchi fails to teach the specific location of the wiring. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Horinouchi with the feature of wiring along the arm simply as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of engineering design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the location of the wiring would not affect the operation of the device, merely claiming a specific location for wiring is an obvious matter of engineering design choice and is not a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711